Citation Nr: 0639574	
Decision Date: 12/19/06    Archive Date: 01/04/07

DOCKET NO.  02-08 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Evaluation of chondromalacia of the right knee, currently 
rated as 0 percent disabling.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from April 1976 to April 1981.               

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in March 2002 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.  

The Board notes that the veteran indicated in his June 2002 
VA Form 9 substantive appeal an interest in filing an 
increased rating claim for his service-connected right hand 
disorder.  The Board refers this claim to the RO for 
appropriate action.  

The Board remanded this matter previously for further 
development.  


FINDINGS OF FACT

1.	Medical evidence demonstrates that the veteran has 
chondromalacia in his right knee.  

2.	The medical evidence shows that the veteran has full range 
of motion in his right knee.  

3.	May 2006 radiological evidence indicates that the 
veteran's right knee is without significant abnormality.  


CONCLUSION OF LAW

The criteria for a compensable disability evaluation for the 
veteran's service-connected right knee disorder have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256-5263 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an increased rating for a right knee 
disorder.  In the interest of clarity, the Board will 
initially discuss whether this claim has been properly 
developed for appellate purposes.  The Board will then 
address the merits of the claim, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in a letter 
from VA dated in December 2005.  38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159.  In this letter, VA informed the veteran 
of the elements comprising his claim and the evidence needed 
to substantiate the claim.  This letter requested from the 
veteran relevant evidence, or information regarding evidence 
pertaining to the appeal which VA should obtain for the 
veteran (the Board also finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim).  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (veteran should be notified that he should 
submit any pertinent evidence in his possession).  This 
letter also advised the veteran of the respective duties of 
the VA and of the veteran in obtaining evidence needed to 
substantiate his claim.  Id. 

The Board notes two deficiencies with VCAA notification, 
however.  First, VA issued the letter to the veteran after 
the initial adjudication of his claim in March 2002.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (VCAA 
notice must be provided to a claimant before the initial 
unfavorable RO decision).  Second, VA did not provide the 
veteran with information regarding effective dates for the 
award of benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Nevertheless, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision here.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328.  In accordance with Mayfield, 
VA (after proper notification) readjudicated the veteran's 
claim in the June 2006 Supplemental Statement of the Case.  
See Mayfield, 444 F.3d 1328.  And, as will be noted below, 
the veteran's claims will be denied so no effective dates 
will be assigned here.  As such, he will not be negatively 
affected by the lack of notice regarding effective dates.  In 
sum, the Board finds that VA satisfied VCAA notification 
requirements here.

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate a 
claim for benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A.  The VCAA provides that the 
assistance provided by the Secretary shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary, as further 
defined by statute, to make a decision on the claim.  38 
U.S.C.A. § 5103A.  The Board finds that the VCAA's 
requirement to assist the veteran has also been met here.  VA 
obtained medical records relevant to this appeal, and VA 
provided the veteran with compensation examination for his 
claim.                

Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA.

II.  The Merits of the Claim for Increased Rating

The RO originally service connected chondromalacia in the 
veteran's right knee in August 1987.  In that decision, a 0 
percent rating was assigned.  In April 2001, the veteran 
filed a claim for an increased rating.  The RO denied this 
claim in the March 2002 rating decision on appeal, thereby 
affirming the noncompensable evaluation for this disorder.  
After a review of the evidence, the Board agrees with the 
RO's decision.  

Disability evaluations are determined by comparing a 
veteran's symptomatology with criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2006).  When a question arises as to which 
of two ratings applies under a particular diagnostic code 
[DC], the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The relevant codes in this matter are DC 5003 and DC 5010, 
both of which address degenerative arthritis, and DCs 5256 
through 5263, which specifically address knee disorders.  DC 
5256 addresses ankylosis; DC 5257 addresses recurrent 
subluxation or lateral instability; DC 5258 addresses 
dislocated semilunar cartilage causing frequent episodes of 
locking, pain, and effusion into the knee joint; DC 5259 
addresses the surgical removal of semilunar cartilage; DCs 
5260 and 5261 address limitation in flexion and extension, 
respectively; DC 5262 addresses impairment of the tibia and 
fibula; and DC 5263 addresses genu recurvatum.  

Based on a review of the medical evidence noted below, the 
Board finds an increased rating unwarranted here under any of 
these diagnostic codes.  The relevant medical evidence 
consists of a May 2001 VA compensation examination report, a 
May 2006 VA compensation examination report, and VA medical 
records reviewed by the May 2006 examiner.  

In the May 2001 VA report, the examiner reported the 
veteran's complaints of weakness, pain, locking, and popping.  
The examiner noted that the veteran did not take medication 
or use a brace for his knee.  On examination, the examiner 
noted no pain, normal gait, and normal posture.  The examiner 
noted the veteran's ability to squat without complaints.  The 
examiner noted good alignment, stable ligaments, and minimal 
effusion.  He noted tenderness over the patella but no 
crepitation.  He noted range of motion from 0 to 135 degrees, 
and moderate quadriceps muscle tone.  He noted that x-ray 
evidence indicated an essentially normal right knee except 
for minimal early degenerative changes.  

The veteran again underwent VA compensation examination in 
May 2006.  This examiner stated that she reviewed the record 
prior to her examination.  She reported the veteran's claims 
of pain, locking, giving way, and that he had difficulty 
standing.  She noted that the veteran appeared to have an 
antalgic gait and had demonstrated some evidence of abnormal 
weight bearing.  But the examiner noted no evidence of 
abnormal shoe wear pattern, no use of assistive devices, and 
noted the right calf and right quadriceps to be without 
atrophy.  Moreover, this examiner found the veteran's range 
of motion from 0 to 125 degrees, and found the mild flexion 
limitation based only on the veteran's body habitus.  She 
found no pain on motion, and no additional limitation of 
motion on repetitive use.  She found no crepitation, clicks 
or snaps, grinding, instability, or (as noted) right calf or 
quadriceps atrophy.  

X-ray evidence in May 2006 indicated no significant 
abnormality, to include significant arthritic changes.  She 
found no constitutional symptoms of arthritis.  Her final 
diagnosis was chondromalacia patellae of the right knee.  See 
Francisco, supra.  

This evidence indicates that the veteran has chondromalacia, 
and subjective complaints of locking, giving way, and pain.  
But the record contains no evidence of ankylosis of the right 
knee (DC 5256).  Radiological evidence, particularly the most 
recent, shows no significant arthritis, and shows an 
"essentially" normal right knee without significant 
abnormality (DCs 5003 and 5010).  The record indicates that 
the veteran has not experienced recurrent subluxation or 
lateral instability (DC 5257).  The record lacks evidence of 
knee cartilage dislocation, frequent episodes of locking, 
pain, and effusion into his joints of this cartilage, or 
surgical removal of such cartilage (DCs 5258-5259).  The 
record indicates no disorder related to the tibia or fibula 
(DC 5262).  And the record contains no evidence of genu 
recurvatum (DC 5263).  See 38 C.F.R. § 4.71a, DCs 5256-5263.      

The Board will address however the evidence indicating some 
limitation of motion.  See 38 C.F.R. § 4.71a, DCs 5260-5261.  
Diagnostic Codes 5260 and 5261 address limitation of motion 
of the knee.  See 38 C.F.R. § 4.71a.  Diagnostic Code 5260 
provides for limitation of the flexion of the leg.  Where 
flexion is limited to 60 degrees, a 0 percent rating is 
provided; when flexion is limited to 45 degrees, 10 percent 
is assigned; when flexion is limited to 30 degrees, 20 
percent is assigned; and when flexion is limited to 15 
degrees, 30 percent is assigned.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  Limitation of extension of the leg, 
noted under Diagnostic Code 5261, is rated at 10 percent at 
10 degrees; 20 percent at 15 degrees; 30 percent at 20 
degrees; 40 percent at 30 degrees, and 50 percent at 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  See also 
38 C.F.R. § 4.71, Plate II, which reflects that normal 
extension and flexion of a knee is from 0 to 140 degrees.

During the course of this appeal, the veteran's right knee 
range of motion has been reported as 0 to 125 degrees and 0 
to 135 degrees, both of which warrant a noncompensable rating 
under DCs 5260 and 5261.  As Diagnostic Code 5260 
contemplates a noncompensable evaluation where there is 
limitation of knee flexion to 60 degrees, a disability 
evaluation cannot be assigned under Diagnostic Code 5260.  
See 38 C.F.R. § 4.71a.  As Diagnostic Code 5261 contemplates 
a noncompensable evaluation with limitation of knee extension 
to 5 degrees, a disability evaluation cannot be assigned 
under Diagnostic Code 5261 either.  See 38 C.F.R. § 4.71a.  

As such, a compensable evaluation is not warranted here on 
the knee-specific codes in the ratings schedule.  See 38 
C.F.R. § 4.71a, DCs 5256-5263.      

The Board has considered whether a higher rating for the 
veteran's knee disability is warranted on the basis of 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness, which results 
in additional disability beyond that reflected on range of 
motion measurements.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  It is clear 
here that the veteran claims pain, locking, and giving way in 
his right knee.  But an increased rating is not warranted for 
this symptomatology - based on Deluca and 38 C.F.R. §§ 4.40, 
4.45, 4.59 - as the record indicates that the veteran is not 
disabled by his right knee disorder.  He continues to work 
full time, and the examinations yielded no evidence of a 
substantial limitation on his functionality.  See Lichtenfels 
v. Derwinski, 1 Vet. App. 484 (1991); see also VAOPGCPREC 9-
98 (August 14, 1998); VAOPGCPREC 23-97 (July 1, 1997).  

In making this decision, the Board has recognized the 
veteran's subjective complaints of pain and limitation.  The 
Board has considered these comments closely.  But, as the 
veteran is a layperson, the Board assigns more weight to the 
conclusions derived from the medical professionals' 
examination reports.  Ultimately, a claimant's personal 
belief, however sincere, cannot form a factual basis for 
granting a claim requiring medical determinations.  See 
Espiritu v. Derwinski, 2 Vet. App. 494 (1992).  

Nor does the evidence reflect that the veteran's knee 
disorder has caused marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  The record 
reflects that the veteran is able to ambulate effectively 
without assistive devices.  And the record indicates that, as 
late as September 2006, the veteran was employed in the 
construction field.  Hence the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extra-schedular evaluation.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).






As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
increased rating claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).  


ORDER

Entitlement to a compensable evaluation for the veteran's 
service-connected chondromalacia of the right knee is denied.  



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


